Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00251-CV

                                        Gloria J. SANCHEZ,
                                              Appellant

                                             v.
                                           WELLS
                                   WELLS FARGO BANK, N.A.,
                                           Appellee

                            From the County Court, Wilson County, Texas
                                     Trial Court No. CV-03862
                             Honorable Marvin Quinney, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 7, 2015

AFFIRMED

           The sole issue presented in this appeal is whether a county court has jurisdiction over a

forcible detainer action following a foreclosure where the borrower has filed a lawsuit challenging

the foreclosure. Because the foreclosure sale in the instant case gave rise to a landlord-tenant

relationship under the terms of the deed of trust, we hold that the county court had jurisdiction and

affirm the trial court’s judgment.
                                                                                       04-14-00251-CV


                                           BACKGROUND

       Wells Fargo Bank, N.A. foreclosed on the home of Gloria A. Sanchez after she defaulted

on her mortgage payments, and Wells Fargo was the winning bidder at the foreclosure sale. The

deed of trust required Sanchez to immediately surrender possession of the property following a

foreclosure. In the event possession was not immediately surrendered, the deed of trust provided

that any person in possession of the property would be a tenant at sufferance.

       Following the foreclosure, Wells Fargo sent Sanchez several notices to vacate the property

before filing a forcible detainer action. The justice court rendered judgment in favor of Wells

Fargo, and Sanchez appealed to county court. In the county court, Sanchez filed a plea to the

jurisdiction, asserting the county court did not have jurisdiction because Sanchez had filed a

lawsuit in district court challenging the foreclosure. After a hearing, the county court entered a

final judgment awarding possession to Wells Fargo.

                                            DISCUSSION

       Although Sanchez cites this court’s decision in Dormady v. Dinero Land & Cattle Co. in

her brief, she does not appear to recognize the holding in Dormady addresses the jurisdictional

issue she presents on appeal. 61 S.W.3d 555 (Tex. App.—San Antonio 2001, pet. dism’d w.o.j.).

In Dormady, Alicia Dormady signed a deed of trust to secure a loan from Dinero Land & Cattle

Company which Dormady used to purchase fifteen acres of land. 61 S.W.3d at 556. The deed of

trust provided that if the property was sold at foreclosure, Dormady would immediately surrender

possession of the property to the purchaser, and if she failed to do so, she would become a tenant

at sufferance. Id. at 556-57. Dinero foreclosed on the property and was the winning bidder at the

foreclosure sale. Id. at 557. Dinero filed a forcible detainer action and prevailed in the justice

court. Id. Dormady then filed a lawsuit in district court claiming that the foreclosure was wrongful

and also appealed the judgment of the justice court to county court, “arguing that neither the justice
                                                 -2-
                                                                                       04-14-00251-CV


court nor the county court had subject matter jurisdiction over the suit [because] the title and

possession issues were so integrally related that the issue of possession could not be decided

without first determining title.” Id. The county court denied Dormady’s motion to dismiss and

entered judgment in favor of Dinero. Id.

       On appeal to this court, Dormady presented one issue asserting the county court lacked

subject matter jurisdiction based on her district court lawsuit challenging Dinero’s title based on

her wrongful foreclosure claim. Id. at 556. This court rejected Dormady’s argument that the issues

of title and possession were necessarily intertwined, noting Dinero established its right to

immediate possession by showing: (1) it was the owner of the property by virtue of the substitute

trustee’s deed resulting from the foreclosure; (2) Dormady became a tenant at sufferance following

the foreclosure; and (3) Dinero has the superior right to immediate possession. Id. at 558. This

court held, “The landlord-tenant relationship provides a basis for determining the right to

immediate possession without resolving the ultimate issue of title to the property.” Id. at 559.

This court concluded, “In short, Dormady has the right to sue in district court to determine whether

the trustee’s deed should be cancelled because of foreclosure irregularities, independent of the trial

court’s determination in the forcible detainer action that Dinero is entitled to immediate possession

of the property.” Id.

       The holding in Dormady governs the outcome of this appeal. Wells Fargo made a showing

that: (1) it is the owner of the property by virtue of a substitute trustee’s deed; (2) Sanchez is a

tenant at sufferance; and (3) Wells Fargo has the superior right to immediate possession. Because

“[t]he landlord-tenant relationship provides a basis for determining the right to immediate

possession without resolving the ultimate issue of title to the property,” the issues of title and

possession are not necessarily intertwined, and the forcible detainer action could be prosecuted

concurrently with the title dispute in district court. Id. at 557-59; see also Bruce v. Fed. Nat’l
                                                 -3-
                                                                                   04-14-00251-CV


Mortg. Ass’n, 352 S.W.3d 891, 893-94 (Tex. App.—Dallas 2011, pet. denied) (holding county

court had jurisdiction where deed of trust contained a provision creating a landlord-tenant

relationship in the event of a foreclosure sale); Morris v. Am. Home Mortg. Servicing, 360 S.W.3d
32, 34-35 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (same).

                                         CONCLUSION

       The trial court’s judgment is affirmed.

                                                       Marialyn Barnard, Justice




                                                 -4-